TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00476-CV


                                    In the Matter of D. J. M.


           FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 807, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on July 30,

2018. By request to this Court dated August 6, 2018, Nancy A. Urbanowicz requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those appeals from the decision of a juvenile court under Section 54.02 waiving its exclusive

jurisdiction and certifying the juvenile to stand trial as an adult. See Tex. Sup. Ct. Misc. Docket

No. 15-9156 (Aug. 28, 2015); Tex. R. App. P. 35.3(c); see also Acts 2015, 84th Leg., R.S.,

ch. 74 (S.B. 888). Accordingly, Nancy A. Urbanowicz is hereby ordered to file the reporter’s

record in this case on or before August 17, 2018. If the record is not filed by that date,

Urbanowicz may be required to show cause why she should not be held in contempt of court.

               It is ordered on August 8, 2018.



Before Chief Justice Rose, Justices Pemberton and Field